Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-15-00044-CR

                               IN RE Nicholas Alexander DONNAN

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: February 11, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 30, 2015, relator Nicholas Alexander Donnan filed a petition for writ of

mandamus complaining of the trial court’s orders denying relator’s motions for judgment nunc pro

tunc in two underlying criminal causes. For the following reasons, we deny the petition for writ of

mandamus.

           In Cause No. 2008CR9131, Donnan was convicted of the felony offense of robbery and

placed on probation. See TEX. PENAL CODE ANN. § 29.02 (West 2011). Donnan was subsequently

convicted on a separate charge of theft in Cause No. 2013CR7844W. See TEX. PENAL CODE ANN.

§ 31.03 (West Supp. 2014). As a result of the theft conviction, Donnan’s probation for the 2008

robbery charge was revoked. No direct appeal was taken from either conviction.


1
 This proceeding arises out of Cause Nos. 2008CR9131 and 2013CR7844W, both styled The State of Texas v.
Nicholas Alexander Donnan, and both pending in the 227th Judicial District Court, Bexar County, Texas, the
Honorable Kevin M. O’Connell presiding.
                                                                                      04-15-00044-CR


       Donnan filed motions for judgment nunc pro tunc in Cause No. 2008CR9131 and Cause

No. 2013CR7844W in January 2015. The trial court denied the motions for judgment nunc pro

tunc, concluding there was “no error in the defendant’s judgment.” Donnan asserts in this

mandamus proceeding that he is entitled to “all time credits claimed,” and the trial court abused

its discretion in denying his motions.

       “The purpose of a nunc pro tunc order is to correctly reflect from the records of the court

a judgment actually made by it, but which for some reason was not entered of record at the proper

time.” Alvarez v. State, 605 S.W.2d 615, 617 (Tex. Crim. App. 1980). The trial court has found

that the judgments in this instance accurately reflect the trial court’s actions. There is nothing in

the record to suggest that any clerical error was made in the entry of the judgments at issue.

Therefore, we cannot conclude the trial court clearly abused its discretion in denying the motions

for judgment nunc pro tunc.

       To the extent Donnan contends there was a judicial, rather than a clerical, error in the

judgments of conviction, the trial court did not abuse its discretion in denying the motions for

judgment nunc pro tunc as judicial error, if any, is not susceptible to correction by nunc pro tunc.

See State v. Bates, 889 S.W.2d 306, 309 (Tex. Crim. App. 1994).

       Because we conclude the trial court did not abuse its discretion in denying relator’s motions

for judgment nunc pro tunc, Donnan is not entitled to mandamus relief. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-